TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 10, 2014



                                       NO. 03-14-00294-CV


                              Michael E. Killebrew, Jr., Appellant

                                                  v.

         BKE Investments, Inc.; Merscorp Holdings, Inc.; and Everbank, Appellee




         APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on February 3, 2014. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.